               Case 3:20-cv-05910-LB Document 79 Filed 10/02/20 Page 1 of 24




 1
   JEFFREY BOSSERT CLARK
 2 Acting Assistant Attorney General
   AUGUST FLENTJE
 3 Special Counsel to the Acting
   Assistant Attorney General
   ALEXANDER K. HAAS
 4 Branch Director
   DIANE KELLEHER
 5 Assistant Branch Director
   SERENA M. ORLOFF
 6 MICHAEL DREZNER
   STUART J. ROBINSON
 7 Trial Attorneys
   United States Department of Justice
 8 Civil Division, Federal Programs Branch
   Ben Franklin Station, P.O. Box No. 883
 9 Washington, DC 20044
10 Phone: (202) 305-0167
   Fax: (202) 616-8470
11 E-mail: serena.m.orloff@usdoj.gov
   Counsel for Defendants
12
                              IN THE UNITED STATES DISTRICT COURT
13
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
14

15
      U.S. WECHAT USERS ALLIANCE, et al.,
16                                                          Case No. 3:20-cv-05910-LB
                                 Plaintiffs,
17                                                          NOTICE OF APPEAL
                v.
18
      DONALD J. TRUMP, President of the United
19    States, and WILBUR ROSS, Secretary of
      Commerce,
20

21            Defendants.

22
             On September 19, 2020, the Court entered an order granting Plaintiffs’ motion for a preliminary
23
     injunction. ECF No. 59 (“Order”) (attached hereto). Defendants hereby appeal the Court’s Order to the
24
     United States Court of Appeals for the Ninth Circuit.
25
     Dated: October 2, 2020                           Respectfully submitted,
26
                                                      JEFFREY BOSSERT CLARK
27
                                                      Acting Assistant Attorney General
28
     NOTICE OF APPEAL
     U.S. WeChat Users Alliance v. Trump, No. 20-5910-LB

30
               Case 3:20-cv-05910-LB Document 79 Filed 10/02/20 Page 2 of 24




 1                                                    AUGUST FLENTJE
                                                      Special Counsel to the Acting
 2                                                    Assistant Attorney General
 3
                                                      ALEXANDER K. HAAS
 4                                                    Branch Director

 5                                                    DIANE KELLEHER
                                                      Assistant Branch Director
 6
                                                      /s/ Serena Orloff
 7                                                    SERENA M. ORLOFF
                                                      MICHAEL DREZNER
 8                                                    STUART J. ROBINSON
 9                                                    Trial Attorneys
                                                      United States Department of Justice
10                                                    Civil Division, Federal Programs Branch
                                                      Ben Franklin Station, P.O. Box No. 883
11                                                    Washington, DC 20044
                                                      Phone: (202) 305-0167
12
                                                      Fax: (202) 616-8470
13                                                    E-mail: serena.m.orloff@usdoj.gov

14                                                    Counsel for Defendants

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     NOTICE OF APPEAL
     U.S. WeChat Users Alliance v. Trump, No. 20-5910-LB

30
                                            Case 3:20-cv-05910-LB Document 79
                                                                           59 Filed 10/02/20
                                                                                    09/19/20 Page 3
                                                                                                  1 of 24
                                                                                                       22




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT

                                   9                                   NORTHERN DISTRICT OF CALIFORNIA

                                  10                                           San Francisco Division

                                  11       U.S. WECHAT USERS ALLIANCE, et al.,                Case No. 20-cv-05910-LB
                                  12                     Plaintiffs,
Northern District of California
 United States District Court




                                                                                              ORDER GRANTING MOTION FOR
                                  13              v.                                          PRELIMINARY INJUNCTION
                                  14       DONALD J. TRUMP, et al.,                           Re: ECF No. 17 and 48
                                  15                     Defendants.

                                  16

                                  17                                            INTRODUCTION

                                  18        The plaintiffs are persons in the United States who use WeChat, a messaging, social-media,

                                  19   and mobile-payment app.1 In this lawsuit, they challenge the constitutionality of Executive Order

                                  20   13943, which prohibits (without defining) “transactions” relating to WeChat (to protect national

                                  21   security), effective September 20, 2020. The Executive Order directs the Secretary of Commerce

                                  22   to “identify” the “transactions” that are prohibited. On September 18, 2020, the Secretary issued

                                  23   an “Identification of Prohibited Transactions to Implement Executive Order 13943,” identifying

                                  24   the prohibited transactions.

                                  25

                                  26
                                       1
                                        Compl. – ECF No. 1; First Am. Complaint (“FAC”) – ECF No. 49. The plaintiffs are U.S. WeChat
                                  27   Users Alliance, a nonprofit formed to challenge the WeChat Executive Order, and individual and
                                       business users. Id. at 7–9 (¶¶ 19–25). Citations refer to material in the Electronic Case File (“ECF”);
                                  28   pinpoint citations are to the ECF-generated page numbers at the top of documents.

                                       ORDER – No. 20-cv-05910-LB
                                             Case 3:20-cv-05910-LB Document 79
                                                                            59 Filed 10/02/20
                                                                                     09/19/20 Page 4
                                                                                                   2 of 24
                                                                                                        22




                                   1         In relevant part, the Secretary’s Identification generally bans (1) app stores from distributing

                                   2   the WeChat app or updates to it, (2) internet-hosting, content-delivery, and other internet-transit

                                   3   services that enable the functioning or optimization of the WeChat app, (3) use of the app’s code,

                                   4   functions, or services in the functioning of software or services, and (4) services from allowing the

                                   5   transfer of funds via the app to or from parties in the United States. More colloquially, the result is

                                   6   that consumers in the U.S. cannot download or update the WeChat app, use it to send or receive

                                   7   money, and — because U.S. support for the app by data hosting and content caching will be

                                   8   eliminated — the app, while perhaps technically available to existing U.S. users, likely will be

                                   9   useless to them. In public comments on September 18th, the Secretary said that “[f]or all practical

                                  10   purposes, [WeChat] will be shut down in the U.S. . . . as of midnight Monday.”2

                                  11         The plaintiffs claim that the ban (1) violates the First Amendment to the U.S. Constitution,

                                  12   (2) violates the Fifth Amendment, (3) violates the Religious Freedom Restoration Act, 42 U.S.C. §
Northern District of California
 United States District Court




                                  13   2000bb(1)(a), (4) was not a lawful exercise of the President’s and the Secretary’s authority under

                                  14   the International Economic Emergency Powers Act (“IEEPA”) — which allows the President to

                                  15   prohibit “transactions” in the interest of national security — because the IEEPA, 50 U.S.C. §

                                  16   1702(b)(1), does not allow them to regulate personal communications, and (5) violates the

                                  17   Administrative Procedures Act (“APA”) because the Secretary exceeded his authority under the

                                  18   IEEPA and should have promulgated the rule through the notice-and-comment rulemaking

                                  19   procedures in 5 U.S.C. § 553(b).3

                                  20         The plaintiffs moved for a preliminary injunction and contend that they are likely to succeed,

                                  21   and have presented serious questions, on the merits of the First Amendment claim (and satisfied

                                  22   the other elements for preliminary-injunctive relief). First, they contend, effectively banning

                                  23   WeChat — which serves as a virtual public square for the Chinese-speaking and Chinese-

                                  24

                                  25   2
                                         Ana Swanson & David McCabe, Trump to Ban TikTok and WeChat from U.S. App. Stores, N.Y.
                                  26   TIMES, Sept. 18, 2020, https://www.nytimes.com/2020/09/18/business/trump-tik-tok-wechat-ban.html
                                       (last visited Sept. 18, 2020), Ex. C to Bien Decl. – ECF No. 45-1 at 23. At the September 18 and 19,
                                  27   2020 hearings, the government did not contest that the court could consider — whether as a party
                                       admission or by judicial notice — the Secretary’s statement or other public officials’ statements.
                                  28   3
                                           FAC – ECF No. 49.

                                       ORDER – No. 20-cv-05910-LB                          2
                                             Case 3:20-cv-05910-LB Document 79
                                                                            59 Filed 10/02/20
                                                                                     09/19/20 Page 5
                                                                                                   3 of 24
                                                                                                        22




                                   1   American community in the United States and is (as a practical matter) their only means of

                                   2   communication — forecloses meaningful access to communication in their community and

                                   3   thereby operates as a prior restraint on their right to free speech that does not survive strict

                                   4   scrutiny. Second, even if the prohibited transactions are content-neutral time-place-or-manner

                                   5   restrictions, they do not survive intermediate scrutiny because the complete ban is not narrowly

                                   6   tailored to address the government’s significant interest in national security.4 The plaintiffs also

                                   7   contend that they are likely to succeed on the merits of their claims that, by effectively shutting

                                   8   down U.S. users’ access to the WeChat app, (1) the President and the Secretary exceeded their

                                   9   authority under IEEPA, (2) the Secretary violated the APA, and (3) the Executive Order is void for

                                  10   vagueness (in part) because the government asserts conflicting interpretations of the prohibition’s

                                  11   effect.5 The government counters that the plaintiffs are not likely to succeed on the merits of their

                                  12   claims and have not established irreparable harm or that the balance of equities tips in their favor.6
Northern District of California
 United States District Court




                                  13         The court grants the motion on the ground that the plaintiffs have shown serious questions

                                  14   going to the merits of the First Amendment claim, the balance of hardships tips in the plaintiffs’

                                  15   favor, and the plaintiffs establish sufficiently the other elements for preliminary-injunctive relief.

                                  16

                                  17                                              STATEMENT

                                  18         The next sections summarize (1) the plaintiffs’ (and the U.S. public’s) use of WeChat, (2) the

                                  19   relevant Executive Orders and agency action, and the plaintiffs’ contentions about the context of

                                  20   the action, (3) the government’s additional contentions about WeChat’s threat to national security,

                                  21   and (4) the case’s procedural history.7

                                  22
                                       4
                                  23    Id. at 27–29 (¶¶ 78–86); see Mot. – ECF No. 17 at 29–39; Reply – ECF No. 28 at 18–22; Renewed
                                       Mot. – ECF No. 48 at 3–5.
                                  24   5
                                        Reply – ECF No. 28 at 17–23; see id. at 17–18 (narrowing the void-for-vagueness argument) (citing
                                       Cty. of Santa Clara v. Trump, 250 F. Supp. 3d 497, 534–35 (N.D. Cal. 2017)); Renewed Mot. – ECF
                                  25   No. 48 at 3–9; see id. at 8–9 (narrowing the void-for-vagueness argument further).
                                       6
                                  26       Opp’n – ECF No. 22 at 28–50; Opp’n – ECF No. 51 at 4–14.
                                       7
                                         Because this is a preliminary-injunction motion, the court overrules the government’s objections to
                                  27   the Alban and Chemerinsky declarations. Opp’n – ECF No. 22 at 51; cf. Flynt Distrib. Co. v. Harvey,
                                       734 F.2d 1389, 1394 (9th Cir. 1984) (“The trial court may give even inadmissible evidence some
                                  28   weight, when to do so serves the purpose of preventing irreparable harm”).

                                       ORDER – No. 20-cv-05910-LB                          3
                                             Case 3:20-cv-05910-LB Document 79
                                                                            59 Filed 10/02/20
                                                                                     09/19/20 Page 6
                                                                                                   4 of 24
                                                                                                        22




                                   1   1. WeChat

                                   2         WeChat is a mobile app, developed by the Chinese company Tencent Holdings Ltd., with

                                   3   more than 1.2 billion users worldwide (including more than 100 million users outside of China

                                   4   and 19 million regular users in the U.S.).8 It allows its users to send messages, make video and

                                   5   audio calls, and send and receive money, and it also functions as a social-media platform.9

                                   6         The plaintiffs’ declarations establish that in the U.S., Chinese-American and Chinese-speaking

                                   7   WeChat users rely on the WeChat platforms to communicate, socialize, and engage in business,

                                   8   charitable, religious, medical-related, and political activities with family, friends, and colleagues

                                   9   (here in the U.S. and around the world).10 In the U.S., those in the Chinese-American, Chinese-

                                  10   speaking, and other communities rely on WeChat — as opposed to other platforms — as their

                                  11   “primary source of communication and commerce,” in part because western social-media

                                  12   platforms such as Facebook, WhatsApp, and Twitter are blocked in China, and WeChat often is
Northern District of California
 United States District Court




                                  13   the only way for its users to reach their networks in China.11 In addition, WeChat provides content

                                  14   (such as the news) in Chinese, which is critical for the many U.S. WeChat users with limited

                                  15   proficiency in English.12 WeChat also resonates culturally with its U.S.-based Chinese-speaking

                                  16   users because it integrates Chinese traditions into electronic transactions, such as sending gifts of

                                  17   money in “red envelopes.”13 Other platforms cannot practically replace WeChat because they lack

                                  18   the cultural relevance and practical interface with China and do not provide the integral connection

                                  19

                                  20
                                       8
                                  21    Cohen Decl. – ECF No. 17-9 at 3 (¶ 6); Sun Decl. – ECF No. 17-11 at 10 (¶ 13), 11 (¶ 16); Maya
                                       Tribbitt, WeChat Users in the U.S. Fear Losing Family Links with Ban, BLOOMBERG, Aug. 11, 2020,
                                  22   https://www.bloombergquint.com/technology/wechat-users-in-the-u-s-fear-losing-family-links-with-
                                       ban, Ex. TT to Bien Decl. – ECF No. 17-12 at 351.
                                  23   9
                                           Cohen Decl. – ECF No. 17-9 at 3 (¶ 6).
                                       10
                                  24    Sun Decl. – ECF No. 17-11 at 11 (¶ 17); Cao Decl. – ECF No. 17-2 at 3–4 (¶¶ 11–20); Peng Decl. –
                                       ECF No. 17-5 at 2–3 (¶¶ 1–4, 7–16); Duan Decl. – ECF No. 17-4 at 2 (¶¶ 6, 9), 3 (¶¶ 14, 16).
                                  25   11
                                            Cohen Decl. – ECF No. 17-9 at 4 (¶ 6); Sun Decl. – ECF No. 17-11 at 9 (¶ 12).
                                       12
                                  26     Sun Decl. – ECF No. 17-11 at 10–11 (¶¶ 15, 18); Jeung Decl. – ECF No. 17-10 at 8 (¶ 25) (“Four
                                       out of ten Chinese in the United States — and six out of ten of Chinese who are foreign-born — are
                                  27   limited English proficient. This high proportion of our community cannot access English social medial
                                       platforms and require WeChat for their communications”).
                                  28   13
                                            Sun Decl. – ECF No. 17-11 at 11 (¶ 16).

                                       ORDER – No. 20-cv-05910-LB                          4
                                              Case 3:20-cv-05910-LB Document 79
                                                                             59 Filed 10/02/20
                                                                                      09/19/20 Page 7
                                                                                                    5 of 24
                                                                                                         22




                                   1   that WeChat provides to the Chinese community.14 In short, WeChat is irreplaceable for its users

                                   2   in the U.S., particularly in the Chinese-speaking and Chinese-American community.15

                                   3         Plaintiff Elaine Peng illustrates these points when she describes her WeChat use for personal,

                                   4   political, and business communications, including running her nonprofit organization Mental

                                   5   Health Association for Chinese Communities, which provides mental-health education and

                                   6   services to the local Chinese community.16 WeChat is her primary tool for outreach and services.17

                                   7   For example, she has two WeChat groups: one for internal communications with her 110

                                   8   volunteers and one with 420 members (volunteers, recipients of services, and family members).18

                                   9   Many of the Chinese community members are not fluent in English, and WeChat is the only

                                  10   online tool that they rely on.19 Most of her 400-plus service recipients are elderly, deficient in

                                  11   English, or both.20 They suffer from mental-health issues that include depression, schizophrenia,

                                  12   bipolar disorder, and post-traumatic stress disorder.21 When she founded the nonprofit in 2013, she
Northern District of California
 United States District Court




                                  13   “went to great trouble” to teach the service recipients how to set up and use WeChat accounts, an

                                  14   effort that involved volunteers who expended “time, energy, and effort” to address the needs of

                                  15   clients who did not know how to use a smart phone.22 If her service recipients lose access to

                                  16   WeChat — “the only channel for them to receive services, educational material, and treatment

                                  17   resources” — it will be a “humanitarian crisis.”23 In “the last month or so,” she has tried to shift

                                  18

                                  19

                                  20
                                       14
                                  21        Cohen Decl. – ECF No. 17-9 at 7 (¶ 15); Sun Decl. – ECF No. 17-11 at 16–17 (¶¶ 32–33).
                                       15
                                            Cohen Decl. – ECF No. 17-9 at 7 (¶ 15); Sun Decl. – ECF No. 17-11 at 16 (¶ 32).
                                  22   16
                                         Peng Decl. – ECF No. 17-5 at 2–3 (¶¶ 1–4, 7–12); Peng Supp. Decl. – ECF No. 48-1 at 2 (¶ 3). The
                                  23   plaintiffs provide other examples too. See supra n.10 (collecting declarations).
                                       17
                                            Peng Supp. Decl. – ECF No. 48-1 at 2 (¶ 4).
                                  24   18
                                            Id..
                                  25   19
                                            Id. (¶ 5).
                                       20
                                  26        Id. (¶ 6).
                                       21
                                            Id. (¶ 7).
                                  27   22
                                            Id. (¶ 6).
                                  28   23
                                            Id. (¶ 7).

                                       ORDER – No. 20-cv-05910-LB                          5
                                              Case 3:20-cv-05910-LB Document 79
                                                                             59 Filed 10/02/20
                                                                                      09/19/20 Page 8
                                                                                                    6 of 24
                                                                                                         22




                                   1   them to other apps, but those apps are in English, and the language barriers and lack of technical

                                   2   skills mean that most of the service recipients cannot be shifted to other apps.24

                                   3         Also, the nonprofit’s data — including service recipients’ names, addresses, other contact

                                   4   information, and medical information — are stored on WeChat.25 She sends out questionnaires to

                                   5   the recipients via WeChat, staff members conduct one-on-one counseling via WeChat, chat history

                                   6   helps staff members to evaluate and implement treatment, and she knows of no means to transfer

                                   7   this information — housed in WeChat’s “own system” — to another platform.26 Losing access to

                                   8   the platform means that she loses data and valuable information that took years to build and that

                                   9   forms the foundation for her nonprofit.27 As another example of WeChat’s utility, her organization

                                  10   used WeChat’s real-time location-sharing technology to prevent a suicide.28

                                  11         She also uses WeChat to organize teams to disseminate Chinese-language materials —

                                  12   educational information about the election and how to register to vote — to Chinese Americans
Northern District of California
 United States District Court




                                  13   who mostly do not speak English and use WeChat as their only messaging and social-media app.29

                                  14

                                  15   2. Executive Orders and Agency Action

                                  16         2.1 Executive Order 13873 (May 15, 2019)

                                  17         On May 15, 2019, the President issued an Executive Order finding that “foreign adversaries

                                  18   are increasingly creating and exploiting vulnerabilities in information and communications

                                  19   technology and services, which store and communicate vast amounts of sensitive information,

                                  20   facilitate the digital economy, and support critical infrastructure and vital emergency services, in

                                  21   order to commit malicious cyber-enabled actions, including economic and industrial espionage

                                  22   against the United States and its people.” Executive Order 13873, Securing the Information and

                                  23

                                  24   24
                                            Id. (¶ 8).
                                  25   25
                                            Id. at 3 (¶ 9).
                                       26
                                  26        Id.
                                       27
                                            Id.
                                  27   28
                                            Id.
                                  28   29
                                            Id. (¶ 10).

                                       ORDER – No. 20-cv-05910-LB                         6
                                             Case 3:20-cv-05910-LB Document 79
                                                                            59 Filed 10/02/20
                                                                                     09/19/20 Page 9
                                                                                                   7 of 24
                                                                                                        22




                                   1   Communications Technology and Services Supply Chain, 84 Fed. Reg. 22,689, 22,689 (the “ICTS

                                   2   Executive Order”). “The unrestricted acquisition or use in the United States of information and

                                   3   communications technology or services . . . supplied by persons owned by, controlled by, or

                                   4   subject to the jurisdiction or direction of foreign adversaries augments the ability of foreign

                                   5   adversaries to create and exploit vulnerabilities in information and communications technology or

                                   6   services, with potentially catastrophic effects, and thereby constitutes an unusual and

                                   7   extraordinary threat to the national security, foreign policy, and economy of the United States.” Id.

                                   8   The President invoked his authority under the “Constitution and laws of the United States,”

                                   9   including IEEPA and the National Emergencies Act (“NEA”), to declare a national emergency

                                  10   with respect to this threat. Id. He then prohibited transactions with foreign countries or foreign

                                  11   nationals that pose “an undue risk of sabotage to or subversion” of the “maintenance of

                                  12   information and communications technology or services in the United States” or “otherwise pose[]
Northern District of California
 United States District Court




                                  13   an unacceptable risk” to the national security. Id. at 22,690. He directed the Secretary of

                                  14   Commerce — “in consultation with” the Secretaries of the Treasury, State, Defense, and

                                  15   Homeland Security and the Attorney General, the U.S. Trade Representative, the Director of

                                  16   National Intelligence, the Chair of the FCC, and other appropriate officials — to identify

                                  17   transactions that pose an undue or unacceptable risk to the national security of the United States

                                  18   and to report to him about the threats from “foreign adversaries.” Id.at 22,690-92. The government

                                  19   references reports to the President from the Department of Homeland Security (mapping the

                                  20   vulnerabilities of the information-and-communications-technology framework “to assist

                                  21   identification of vulnerabilities”) and the Office of the Director of National Intelligence (in the

                                  22   form of a “classified initial threat assessment.”)30

                                  23         On May 13, 2020, the President renewed the declaration of emergency in the ICTS Executive

                                  24   Order. 85 Fed. Reg. 29,321. On May 20, 2020, he presented a report to Congress “outlining a set

                                  25   of broad strategies in relation to the U.S.’s foreign policy with China.”31

                                  26
                                       30
                                  27        Opp’n – ECF No. 22 at 23.
                                       31
                                        Id. at 23–24 (citing U.S. Strategic Approach to PRC (May 20, 2020), Ex. 22 to Orloff Decl. – ECF
                                  28   No. 22-22 at 2–17).

                                       ORDER – No. 20-cv-05910-LB                         7
                                             Case
                                             Case3:20-cv-05910-LB
                                                  3:20-cv-05910-LB Document
                                                                   Document79
                                                                            59 Filed
                                                                               Filed10/02/20
                                                                                     09/19/20 Page
                                                                                              Page10
                                                                                                   8 of
                                                                                                     of22
                                                                                                        24




                                   1         The plaintiffs do not challenge the ICTS Executive Order: “Plaintiffs are not challenging the

                                   2   validity of Executive Order 13873, the President’s May 15, 2019 declaration of a national

                                   3   emergency that is a necessary legal basis for the President to even issue the WeChat [Executive

                                   4   Order]; rather, Plaintiffs challenge the validity only of the WeChat [Executive Order].”32

                                   5         2.2 Executive Order 13943 (August 6, 2020)

                                   6         On August 6, 2020, President Trump issued Executive Order 13943, “Addressing the Threat

                                   7   Posed by WeChat, and Taking Additional Steps to Address the National Emergency with Respect

                                   8   to the Information and Communication Technology and Services Supply Chain.” 85 Fed. Reg.

                                   9   48,641 (the “WeChat Executive Order”). In it, he said that “additional steps must be taken to deal

                                  10   with the national emergency . . . declared in [the ICTS Executive Order]” because “the spread in

                                  11   the United States of mobile applications developed and owned by companies in the People’s

                                  12   Republic of China [] continues to threaten the national security, foreign policy, and economy of
Northern District of California
 United States District Court




                                  13   the United States.” Id. at 48,641. Further action was needed to address the threat that WeChat

                                  14   posed to the national security, foreign policy, and economy of the U.S. because WeChat’s

                                  15   “automatically captur[ing] vast swaths of information from its [over one billion] users” through its

                                  16   messaging, social-media, and electronic-payment applications “threatens to allow the Chinese

                                  17   Communist Party access to Americans’ personal and proprietary information.” Id. He cited a

                                  18   researcher’s reported discovery of “a Chinese database containing billions of WeChat messages

                                  19   sent from users in not only China but also the United States, Taiwan, South Korea, and Australia.”

                                  20   Id. (The plaintiffs counter that an investigation revealed that this was a data breach.33) He said that

                                  21   WeChat “reportedly censors content that the Chinese Communist Party deems politically

                                  22   sensitive” and may “be used for disinformation campaigns that benefit the Chinese Communist

                                  23   Party,” and he noted that other countries, including Australia and India, were beginning to restrict

                                  24   or ban the use of WeChat. Id. (The plaintiffs counter that Australia limited only its national-

                                  25   defense agency’s employees’ use of WeChat, and India’s restriction was tied to a border dispute

                                  26

                                  27   32
                                            Reply – ECF No. 28 at 12–13 (emphasis in original).
                                  28   33
                                            Mot. – ECF No. 17 at 20.

                                       ORDER – No. 20-cv-05910-LB                          8
                                             Case
                                             Case3:20-cv-05910-LB
                                                  3:20-cv-05910-LB Document
                                                                   Document79
                                                                            59 Filed
                                                                               Filed10/02/20
                                                                                     09/19/20 Page
                                                                                              Page11
                                                                                                   9 of
                                                                                                     of22
                                                                                                        24




                                   1   with China.34) As a result, “[t]he United States must take aggressive action against the owner of

                                   2   WeChat [Tencent] to protect our national security.” Id.

                                   3         In relevant part, the Order directed the following:

                                   4              Section 1. (a) The following actions shall be prohibited beginning 45 days after the date of
                                                  this order, to the extent permitted under applicable law: any transaction that is related to
                                   5              WeChat by any person, or with respect to any property, subject to the jurisdiction of the
                                                  United States, with Tencent Holdings Ltd. . . . or any subsidiary of that entity, as identified
                                   6              by the Secretary of Commerce (Secretary) under section 1(c) of this order.
                                   7              ...
                                   8              (c) 45 days after the date of this order, the Secretary [of Commerce] shall identify the
                                                  transactions subject to subsection (a) of this section.
                                   9
                                                  ...
                                  10              Section 3. For those persons who might have a constitutional presence in the United States,
                                                  I [the President] find that because of the ability to transfer funds or other assets
                                  11
                                                  instantaneously, prior notice to such persons of measures to be taken pursuant to section 1
                                  12              of this order would render those measures ineffectual. I therefore determine that for these
Northern District of California




                                                  measures to be effective in addressing the national emergency declared in Executive Order
 United States District Court




                                  13              13873, there need be no prior notice of an identification made pursuant to section 1(c) of
                                                  this order.
                                  14

                                  15   Id. at 48,641–42. Thus, under the Order, effective September 20, 2020, transactions related to

                                  16   WeChat — as defined by the Secretary in the Identification of Prohibited Transactions — are

                                  17   banned.

                                  18         2.3 The President’s Statements Before and After the WeChat Order

                                  19         The plaintiffs point to the President’s anti-Chinese statements around the time he issued the

                                  20   WeChat Order, including his remarks about China’s responsibility for the COVID-19 pandemic

                                  21   (including calling it the “China virus,” the “China flu,” and similar names), his reference to

                                  22   China’s owning the United States if he is not reelected, and other mocking conduct that the

                                  23   plaintiffs characterize as showing racial animist and aimed at bolstering the President’s reelection

                                  24   campaign.35

                                  25

                                  26

                                  27   34
                                            Id. at 21.
                                  28   35
                                            Id. at 21 (citing Interviews and Comments, Exs. E–P to Bien Decl. – ECF No. 17-12 at 30–100).

                                       ORDER – No. 20-cv-05910-LB                            9
                                            Case 3:20-cv-05910-LB Document 79
                                                                           59 Filed 10/02/20
                                                                                    09/19/20 Page 12
                                                                                                  10 of 24
                                                                                                        22




                                   1        2.4 The Secretary of Commerce’s Implementation of the WeChat Executive Order

                                   2        On September 18, 2020, the Secretary issued the Identification of Prohibited Transactions,

                                   3   which set forth the following prohibited transactions:

                                   4               1. Any provision of services to distribute or maintain the WeChat mobile application,
                                               constituent code, or mobile application updates through an online mobile application store,
                                   5           or any online marketplace where mobile users within the land or maritime borders of the
                                               United States and its territories may download or update applications for use on their
                                   6           mobile devices;
                                   7               2. Any provision of internet hosting services enabling the functioning or optimization
                                               of the WeChat mobile application, within the land and maritime borders of the United
                                   8           States and its territories;
                                   9               3. Any provision of content delivery services enabling the functioning or optimization
                                               of the WeChat mobile application, within the land and maritime borders of the United
                                  10           States and its territories;
                                  11              4. Any provision of directly contracted or arranged internet transit or peering services
                                               enabling the functioning or optimization of the WeChat mobile application, within the land
                                  12
Northern District of California




                                               and maritime borders of the United States and its territories;
 United States District Court




                                  13               5. Any provision of services through the WeChat mobile application for the purpose of
                                               transferring funds or processing payments to or from parties within the land or maritime
                                  14           borders of the United States and its territories;
                                  15               6. Any utilization of the WeChat mobile application’s constituent code, functions, or
                                               services in the functioning of software or services developed and/or accessible within the
                                  16           land and maritime borders of the United States and its territories; or
                                  17               7. Any other transaction that is related to WeChat by any person, or with respect to any
                                               property, subject to the jurisdiction of the United States, with Tencent Holdings Ltd., or
                                  18           any subsidiary of that entity, as may be identified at a future date under the authority
                                  19           delegated under Executive Order 13943.
                                                   The identified prohibitions herein only apply to the parties to business-to-business
                                  20           transactions, and apply except to the extent provided by statutes, or in regulations, orders,
                                  21           directives, or licenses that may be issued pursuant to Executive Order 13943, and
                                               notwithstanding any contract entered into or any license or permit granted before the date
                                  22           of Executive Order 13943. Any other transaction with Tencent Holdings Ltd. or its
                                               subsidiaries is permitted under Executive Order 13943, as implemented by the Secretary,
                                  23           unless identified as prohibited or otherwise contrary to law.36
                                  24

                                  25

                                  26

                                  27
                                       36
                                        Notice – ECF No. 28 at 2–3; Secretary’s Identification of Prohibited Transactions, Ex. A to Bien
                                  28   Decl. – ECF No. 45-1 at 10–11.

                                       ORDER – No. 20-cv-05910-LB                        10
                                             Case 3:20-cv-05910-LB Document 79
                                                                            59 Filed 10/02/20
                                                                                     09/19/20 Page 13
                                                                                                   11 of 24
                                                                                                         22




                                   1         The plaintiffs cite media reports, including the Secretary’s remarks (discussed above) that the

                                   2   prohibitions will effectively shut down WeChat for U.S. users.37

                                   3

                                   4   3. The Government’s Additional Contentions About National Security

                                   5         The government describes the threat to national security posed by China’s activities in the

                                   6   information-and-communications technology and services sectors.38

                                   7         For example, in 2010, bipartisan legislators wrote to the Chairman of the FCC asking for

                                   8   information about the security of U.S. telecommunication networks in the context of a proposed

                                   9   deal involving Sprint, Cricket, Huawei, and ZTE. In the letter, they observed that Huawei and ZTE

                                  10   — two companies with significant ties to the Chinese government — were “aggressively seeking

                                  11   to supply sensitive equipment for U.S. telecommunications infrastructure” and to service U.S.

                                  12   networks.39 In 2011, the House Permanent Select Committee on Intelligence launched an
Northern District of California
 United States District Court




                                  13   investigation focused on Huawei and ZTE but expressed the broader concern that Chinese

                                  14   telecommunication companies with suspected ties to the Chinese government could provide

                                  15   opportunities for “espionage for a nation-state already well-known for perpetuating cyber-attacks

                                  16   and espionage on the United States” and could allow China to exert pressure or control over

                                  17   critical infrastructure or give it access to sensitive government and proprietary information,

                                  18   resulting in unfair diplomatic or commercial advantage over the U.S.40 The government cites other

                                  19   contemporaneous reports regarding similar national-security concerns given the close ties that the

                                  20   so-called private companies maintained with the Chinese government.41

                                  21         Then, the government identifies the risk that reliance on mobile technologies poses to national

                                  22   security, citing reports about the threat that results from China’s strategic insertion of its

                                  23

                                  24   37
                                            Response to Notice – ECF No. 45 at 2–3 (also characterizing the agency’s remarks as inconsistent).
                                       38
                                  25        Opp’n – ECF No. 22 at 15–22.
                                       39
                                         Id. at 15 (citing Congressional Leaders Cite Telecommunications Concerns With Firms That Have
                                  26   Ties With Chinese Government (Oct. 19, 2010), Ex. 1 to Orloff Decl. – ECF No. 22-1 at 3).
                                       40
                                  27    Id. at 15–16 (citing Investigative Rep. on the U.S. Nat’l Sec. Issues Posed by Chinese Telecomms.
                                       Cos. Huawei and ZTE (Oct. 8, 2012), Ex. 2 to Orloff Decl. – ECF No. 22-2 at 6–8).
                                  28   41
                                            Id. at 16 (collecting reports).

                                       ORDER – No. 20-cv-05910-LB                          11
                                             Case 3:20-cv-05910-LB Document 79
                                                                            59 Filed 10/02/20
                                                                                     09/19/20 Page 14
                                                                                                   12 of 24
                                                                                                         22




                                   1   companies and products into networks and markets outside of China.42 The government describes

                                   2   the vulnerabilities that result from, for example, 5G cellular networks.43 It points to government-

                                   3   contracting decisions — embodied in the 2019 defense-appropriations bill — prohibiting

                                   4   government agencies and contractors from using telecommunications or video-surveillance

                                   5   equipment or services produced by ZTE, Huawei, and “other identified Chinese entities.”44

                                   6         Finally, the government cited reports identifying Tencent and WeChat as a growing threat and

                                   7   citing an Australian nonpartisan think tank’s report (1) discussing the Chinese government’s

                                   8   “highly strategic foreign policy” to become “the strongest voice in cyberspace,” (2) identifying

                                   9   Tencent as “one of a handful of Chinese companies ‘reported to have the highest proportion of

                                  10   internal [Chinese Communist Party committees] within the business sector,’” and (3) discussing

                                  11   the attendant risks for censorship in China, the dissemination of propaganda in the Chinese

                                  12   diaspora, and the potential to facilitate surveillance.45 It cites other reports echoing these
Northern District of California
 United States District Court




                                  13   concerns.46

                                  14

                                  15   4. Procedural History

                                  16         The plaintiffs filed this lawsuit challenging the WeChat Executive Order on August 21, 2020,

                                  17   before the Secretary identified the prohibited transactions.47 They moved for a preliminary

                                  18   injunction, advancing as a lead argument (refined in their reply brief) that the Executive Order was

                                  19   void for vagueness under the Fifth Amendment because (1) it did not define “transaction,” and (2)

                                  20   the Secretary’s definition would be issued on September 20, 2020, on the same day that the Order

                                  21   authorized enforcement, thereby denying them notice of prohibited criminal (and at least by

                                  22

                                  23
                                       42
                                  24        Id. at 16–17 (collecting and citing reports).
                                       43
                                            Id. at 17 (collecting and citing reports).
                                  25   44
                                            Id. at 18–19 (collecting and citing reports).
                                  26   45
                                         Id. at 19–20 (citing and quoting Mapping China’s Tech. Giants, Australian Strategic Policy Inst.,
                                       Ex. 14 to Orloff Decl. – ECF No. 22-14 at 18).
                                  27   46
                                            Id. at 21–22 (collecting and citing reports).
                                  28   47
                                            Compl. – ECF No. 1.

                                       ORDER – No. 20-cv-05910-LB                           12
                                             Case 3:20-cv-05910-LB Document 79
                                                                            59 Filed 10/02/20
                                                                                     09/19/20 Page 15
                                                                                                   13 of 24
                                                                                                         22




                                   1   implication, civil) conduct.48 They then made their First Amendment and IEEPA arguments.49 The

                                   2   government opposed the motion on grounds that included prudential ripeness and justiciability

                                   3   because the Executive Order was not self-executing (and instead required the Secretary to define

                                   4   prohibited acts), and the Secretary had not identified the prohibited transactions yet.50 Then, on

                                   5   September 16, 2020, the day before the preliminary-injunction hearing, the government said the

                                   6   following:

                                   7             At present, activity involving the WeChat app is not prohibited. While the Department of
                                                 Commerce continues to review a range of transactions, including those that could directly
                                   8             or indirectly impact use of the WeChat app, we can provide assurances that the Secretary
                                                 does not intend to take actions that would target persons or groups whose only connection
                                   9             with WeChat is their use or downloading of the app to convey personal or business
                                  10             information between users, or otherwise define the relevant transactions in such a way that
                                                 would impose criminal or civil liability on such users. In other words, while use of the app
                                  11             for such communications could be directly or indirectly impaired through measures
                                                 targeted at other transactions, use and downloading of the app for this limited purpose will
                                  12             not be a defined transaction, and such users will not be targeted or subject to penalties.51
Northern District of California
 United States District Court




                                  13         On September 18, 2020, the Secretary identified the prohibited transactions.52 The plaintiffs
                                  14   filed an amended complaint to address the Secretary’s definitions and to add an APA claim, and
                                  15   they renewed their motion for a preliminary injunction.53
                                  16         The court held hearings on September 17, 18, and 19, 2020. All parties consented to the
                                  17   court’s jurisdiction.54
                                  18

                                  19

                                  20   48
                                        Mot. – ECF No. 17 at 25–29; Reply – ECF No. 28 at 17–18 (narrowing the vagueness argument
                                       made in the motion).
                                  21   49
                                         Mot. – ECF No. 17 at 29–43: Reply – ECF No. 28 at 18–23. The plaintiffs refined the First
                                  22   Amendment argument in the reply brief, contending that they raised serious questions on the merits
                                       and otherwise satisfied the other elements for injunctive relief. Reply – ECF No. 28 at 18–20, 23–26;
                                  23   Renewed Mot. – ECF No. 48 at 3–5. The government contends that the plaintiffs raised the “serious
                                       questions” argument for the first time in their renewed motion and that it is prejudiced by the short
                                  24   time that it had to respond. Opp’n – ECF No. 51 at 2–3. This is incorrect. The plaintiffs made the same
                                       argument in their reply brief. Reply – ECF No. 28 at 18–19.
                                  25   50
                                            Opp’n – ECF No. 22 at 28–31.
                                       51
                                  26        Orloff Letter – ECF No. 31-1 at 2.
                                       52
                                            Order – ECF No. 39.
                                  27   53
                                            FAC – ECF No. 49; Renewed Mot. – ECF No. 48.
                                  28   54
                                            Consents – ECF Nos. 6, 8.

                                       ORDER – No. 20-cv-05910-LB                         13
                                          Case 3:20-cv-05910-LB Document 79
                                                                         59 Filed 10/02/20
                                                                                  09/19/20 Page 16
                                                                                                14 of 24
                                                                                                      22




                                   1                                       STATUTORY SCHEME

                                   2      Two statutes provide the authority for Executive Orders: (1) the NEA, 50 U.S.C. §§ 1601–

                                   3   1651, and (2) the IEEPA, 50 U.S.C. §§ 1701–08.

                                   4      The NEA, enacted in 1976, authorizes the President to declare a national emergency and

                                   5   provides for certain oversight authority. Sierra Club v. Trump, 379 F. Supp. 3d 883, 898 (N.D.

                                   6   Cal. 2019). The IEEPA, enacted in 1977, authorizes the President to exercise his authority during

                                   7   peacetime “to deal with any unusual or extraordinary threat, which has its source in whole or

                                   8   substantial part outside the United States, to the national security, foreign policy, or economy of

                                   9   the United States, if the President declares a national emergency with respect to such threat.” 50

                                  10   U.S.C. § 1701(a). Relevantly to this case, the IEEPA limits the President’s emergency powers:

                                  11          The authority granted to the President by this section does not include the authority to
                                              regulate or prohibit, directly or directly —
                                  12
Northern District of California




                                              (1) any postal, telegraphic, telephonic, or other personal communication, which does not
 United States District Court




                                  13              involve a transfer of anything of value;
                                              (2) donations, by persons subject to the jurisdiction of the United States, of articles, such
                                  14
                                                  as food, clothing, and medicine, intended to be used to relieve human suffering, except
                                  15              to the extent that the President determines that such donations (A) would seriously
                                                  impair his ability to deal with any national emergency declared under section 1701 of
                                  16              this title, (B) are in response to coercion against the proposed recipient or donor, or (C)
                                                  would endanger Armed Forces of the United States which are engaged in hostilities or
                                  17              are in a situation where imminent involvement in hostilities is clearly indicated by the
                                  18              circumstances;
                                              (3) the importation from any country, or the exportation to any country, whether
                                  19              commercial or otherwise, regardless of format or medium of transmission, of any
                                  20              information or informational materials, including but not limited to, publications, films,
                                                  posters, phonograph records, photographs, microfilms, microfiche, tapes, compact
                                  21              disks, CD ROMs, artworks, and news wire feeds. The exports exempted from
                                                  regulation or prohibition by this paragraph do not include those which are otherwise
                                  22              controlled for export under section 4604 of this title, or under section 4605 of this title
                                                  to the extent that such controls promote the nonproliferation or antiterrorism policies of
                                  23
                                                  the United States, or with respect to which acts are prohibited by chapter 37 of Title 18;
                                  24          (4) any transactions ordinarily incident to travel to or from any country, including
                                  25              importation of accompanied baggage for personal use, maintenance within any country
                                                  including payment of living expenses and acquisition of goods or services for personal
                                  26              use, and arrangement or facilitation of such travel including nonscheduled air, sea, or
                                                  land voyages.
                                  27

                                  28   Id. § 1702(b)(1)–(4).

                                       ORDER – No. 20-cv-05910-LB                       14
                                          Case 3:20-cv-05910-LB Document 79
                                                                         59 Filed 10/02/20
                                                                                  09/19/20 Page 17
                                                                                                15 of 24
                                                                                                      22




                                   1                                       STANDARD OF REVIEW

                                   2       The standards for a TRO and a preliminary injunction are the same. Stuhlbarg Int’l Sales Co.

                                   3   v. John D. Brush & Co., Inc., 240 F.3d 832, 839 n.7 (9th Cir. 2001). A movant must demonstrate

                                   4   (1) a likelihood of success on the merits, (2) a likelihood of irreparable harm that would result if

                                   5   an injunction were not issued, (3) the balance of equities tips in favor of the plaintiff, and (4) an

                                   6   injunction is in the public interest. Winter v. Nat’l Res. Def. Council, Inc., 555 U.S. 7, 20 (2008).

                                   7   The irreparable injury must be both likely and immediate. Id. at 20–22. “[A] plaintiff must

                                   8   demonstrate immediate threatened injury as a prerequisite to preliminary injunctive relief.”

                                   9   Caribbean Marine Serv. Co. v. Baldrige, 844 F.2d 668, 674 (9th Cir. 1988).

                                  10       Before Winter, the Ninth Circuit employed a “sliding scale” test that allowed a plaintiff to

                                  11   prove either “(1) a likelihood of success on the merits and the possibility of irreparable injury; or

                                  12   (2) serious questions going to the merits were raised and the balance of hardships tips sharply in
Northern District of California
 United States District Court




                                  13   its favor.” Walczak v. EPL Prolong, Inc., 198 F.3d 725, 731 (9th Cir. 1999) (cleaned up). On this

                                  14   continuum, “the greater the relative hardship to [a movant], the less probability of success must be

                                  15   shown.” Id. After Winter, the Ninth Circuit held that although the Supreme Court invalidated one

                                  16   aspect of the sliding scale approach, the “serious questions” prong of the sliding scale survived if

                                  17   the plaintiff satisfied the other elements for preliminary relief. Alliance for Wild Rockies v.

                                  18   Cottrell, 632 F.3d 1127, 1131–32 (9th Cir. 2011). Thus, a preliminary injunction may be

                                  19   appropriate when a movant raises “serious questions going to the merits” of the case and the

                                  20   “balance of hardships tips sharply in the plaintiff’s favor,” provided that the other elements for

                                  21   relief are satisfied. Id. at 1134–35.

                                  22                                               ANALYSIS

                                  23       The plaintiffs contend that they are likely to succeed on the merits of their claims that — by

                                  24   effectively shutting down the WeChat app — (1) the government violated the First Amendment,

                                  25   and, at least, they have raised serious questions going to the merits of the claim, (2) the President

                                  26   and the Secretary of Commerce exceeded their authority under the IEEPA, (3) the Secretary

                                  27

                                  28

                                       ORDER – No. 20-cv-05910-LB                         15
                                             Case 3:20-cv-05910-LB Document 79
                                                                            59 Filed 10/02/20
                                                                                     09/19/20 Page 18
                                                                                                   16 of 24
                                                                                                         22




                                   1   violated the APA, and (4) the executive action is void for vagueness.55 The court grants the motion

                                   2   on the ground that the plaintiffs have shown serious questions going to the merits of the First

                                   3   Amendment claim, the balance of hardships tips in the plaintiffs’ favor, and the plaintiffs establish

                                   4   sufficiently the other elements for preliminary-injunctive relief.

                                   5

                                   6   1. Likelihood of Success on the Merits: First Amendment

                                   7         The plaintiffs contend that the prohibited transactions will result in shutting down WeChat, a

                                   8   public square for the Chinese-American and Chinese-speaking community in the U.S. that is

                                   9   effectively their only means of communication with their community. This, they say, is a prior

                                  10   restraint on their speech that does not survive strict scrutiny. Also, even if the effect of the

                                  11   prohibited transactions is a content-neutral time-place-or-manner restriction, it does not survive

                                  12   intermediate scrutiny because the effective ban on WeChat use is not narrowly tailored to address
Northern District of California
 United States District Court




                                  13   the government’s significant interest in national security.56 The government does not meaningfully

                                  14   contest through evidence that the effect of the prohibited transactions will be to shut down

                                  15   WeChat (perhaps because the Secretary conceded the point) and instead contends that its content-

                                  16   neutral restrictions are based on national-security concerns and survive intermediate scrutiny.57

                                  17         On this record, the plaintiffs have shown serious questions going to the merits of their First

                                  18   Amendment claim that the Secretary’s prohibited transactions effectively eliminate the plaintiffs’

                                  19   key platform for communication, slow or eliminate discourse, and are the equivalent of censorship

                                  20   of speech or a prior restraint on it.58 Cf. City of Ladue v. Gilleo, 512 U.S. 43, 54–59 (1994) (a

                                  21   city’s barring all signs — except for signs identifying the residence, “for sale” signs, and signs

                                  22   warning of safety hazards — violated the city residents’ right to free speech). The government —

                                  23   while recognizing that foreclosing “‘an entire medium of public expression’” is constitutionally

                                  24

                                  25   55
                                            Mot. – ECF No. 17 at 29–42; Reply – ECF No. 28 at 17–23; Renewed Mot. – ECF No. 48 at 3–9.
                                  26   56
                                         FAC – ECF No. 49 at 2–29 (¶¶ 78–86); see Mot. – ECF No. 17 at 29–39; Reply – ECF No. 28 at
                                       18–22; Renewed Mot. – ECF No. 48 at 3–5.
                                  27   57
                                            Opp’n – ECF No. 22 at 35–43; Opp’n – ECF No. 51 at 4–9.
                                  28   58
                                            Reply – ECF No. 28 at 19.

                                       ORDER – No. 20-cv-05910-LB                          16
                                             Case 3:20-cv-05910-LB Document 79
                                                                            59 Filed 10/02/20
                                                                                     09/19/20 Page 19
                                                                                                   17 of 24
                                                                                                         22




                                   1   problematic — makes the pragmatic argument that other substitute social-media apps permit

                                   2   communication.59 But the plaintiffs establish through declarations that there are no viable

                                   3   substitute platforms or apps for the Chinese-speaking and Chinese-American community.60 The

                                   4   government counters that shutting down WeChat does not foreclose communications for the

                                   5   plaintiffs, pointing to several declarations showing the plaintiffs’ efforts to switch to new

                                   6   platforms or apps.61 But the plaintiffs’ evidence reflects that WeChat is effectively the only means

                                   7   of communication for many in the community, not only because China bans other apps, but also

                                   8   because Chinese speakers with limited English proficiency have no options other than WeChat.62

                                   9         The plaintiffs also have shown serious questions going to the merits of the First Amendment

                                  10   claim even if — as the government contends — the Secretary’s identification of prohibited

                                  11   transactions (1) is a content-neutral regulation, (2) does not reflect the government’s preference or

                                  12   aversion to the speech, and (3) is subject to intermediate scrutiny. A content-neutral, time-place-
Northern District of California
 United States District Court




                                  13   or-manner restriction survives intermediate scrutiny if it (1) is narrowly tailored, (2) serves a

                                  14   significant governmental interest unrelated to the content of the speech, and (3) leaves open

                                  15   adequate channels for communication. Ward v. Rock Against Racism, 491 U.S. 781, 791 (1989);

                                  16   Pac. Coast Horseshoeing Sch., Inc. v. Kirchmeyer, 961 F.3d 1062, 1068 (9th Cir. 2020). To be

                                  17   narrowly tailored, the restriction must not “burden substantially more speech than is necessary to

                                  18   further the government’s legitimate interests.” Ward, 491 U.S. at 799. Unlike a content-based

                                  19   restriction of speech, it “need not be the least restrictive or least intrusive means of serving the

                                  20   governments interests. But the government still may not regulate expression in such a manner that

                                  21   a substantial portion of the burden on speech does not advance its goals.” McCullen v. Coakley,

                                  22   573 U.S 464, 486 (2014) (cleaned up).

                                  23

                                  24

                                  25   59
                                         Opp’n – ECF No. 51 at 8 (quoting G.K. Ltd. Travel v. City of Lake Oswego, 436 F.3d 1064, 1074
                                  26   (9th Cir. 2006)).
                                       60
                                            See Statement, supra.
                                  27   61
                                            Opp’n – ECF No. 22 at 42.
                                  28   62
                                            Sun Decl. – ECF No. 17-11 at 16–17 (¶¶ 32–34).

                                       ORDER – No. 20-cv-05910-LB                         17
                                             Case 3:20-cv-05910-LB Document 79
                                                                            59 Filed 10/02/20
                                                                                     09/19/20 Page 20
                                                                                                   18 of 24
                                                                                                         22




                                   1         Certainly the government’s overarching national-security interest is significant. But on this

                                   2   record — while the government has established that China’s activities raise significant national-

                                   3   security concerns — it has put in scant little evidence that its effective ban of WeChat for all U.S.

                                   4   users addresses those concerns. And, as the plaintiffs point out, there are obvious alternatives to a

                                   5   complete ban, such as barring WeChat from government devices, as Australia has done, or taking

                                   6   other steps to address data security.63

                                   7         The government cited two cases to support its contention that “preventing or limiting” WeChat

                                   8   use advances the WeChat Executive Order’s essential purpose to reduce WeChat’s collection of

                                   9   data from U.S. users.64 See Trans Union Corp. v. FTC, 267 F.3d 1138, 1142–43 (D.C. Cir. 2001) )

                                  10   (upholding FCC’s ban on credit agency’s sale of consumers’ personal financial data because it was

                                  11   the only means of preventing the harm of disseminating personal data); United States v. Elcom

                                  12   Ltd., 203 F. Supp. 2d 1111, 1132 (N.D. Cal. 2002) (upholding criminal charge under the Digital
Northern District of California
 United States District Court




                                  13   Millennium Copyright Act for selling a tool that allowed a user to remove copying restrictions

                                  14   from Adobe files and thereby engage in copyright infringement by duplicating eBooks; targeting

                                  15   tool sellers and banning tool sales was reasonably necessary to avoid copyright infringement and

                                  16   protect digital privacy). The speech interests at stake in these cases — a credit agency’s sale of

                                  17   consumer data and targeting unlawful copying — are not equivalent to the denial of speech that

                                  18   attends the complete ban of WeChat for the Chinese-American and Chinese-speaking U.S. users.

                                  19   On this limited record, the prohibited transactions burden substantially more speech than is

                                  20   necessary to serve the government’s significant interest in national security, especially given the

                                  21   lack of substitute channels for communication. Ward, 491 U.S. at 791.

                                  22

                                  23   2. Likelihood of Success on the Merits: IEEPA

                                  24         The plaintiffs contend that the President and the Secretary exceeded their authority under the

                                  25   IEEPA because the IEEPA does not give the President authority to regulate or prohibit “any

                                  26

                                  27   63
                                            Reply – ECF No. 28 at 21.
                                  28   64
                                            Opp’n – ECF No. 22 at 39; Opp’n – ECF No. 51 at 7.

                                       ORDER – No. 20-cv-05910-LB                         18
                                             Case 3:20-cv-05910-LB Document 79
                                                                            59 Filed 10/02/20
                                                                                     09/19/20 Page 21
                                                                                                   19 of 24
                                                                                                         22




                                   1   postal, telegraphic, telephonic, or other personal communication, which does not involve a transfer

                                   2   of anything of value.” 50 U.S.C. § 1702(b)(1)–(4). The record and the arguments do not allow the

                                   3   court to conclude at this juncture that the plaintiffs are likely to succeed on the merits of their

                                   4   claim that the elimination of support for the WeChat app — such as upgrades and throttling

                                   5   internet services — prohibits personal communication.

                                   6

                                   7   3. Likelihood of Success on the Merits: APA

                                   8         To the extent that the APA claim rests on the argument that the Secretary of Commerce

                                   9   exceeded his authority under IEEPA, the plaintiffs are not likely to succeed on the merits of the

                                  10   claim for the reasons advanced in the last section.

                                  11         To the extent that the claim rests on the Secretary’s failure to engage in the APA’s notice-and-

                                  12   comment rulemaking procedures, the briefing did not address the issue sufficiently for the court to
Northern District of California
 United States District Court




                                  13   evaluate its legal sufficiency. On this record, the court cannot conclude that the plaintiffs are likely

                                  14   to succeed on their claim.

                                  15

                                  16   4. Likelihood of Success on the Merits: Fifth Amendment

                                  17         The plaintiffs contend that the WeChat Executive Order’s prohibited transactions — as

                                  18   identified by the Secretary — are void for vagueness because the government has provided

                                  19   conflicting interpretations of the effect of the prohibitions. The Secretary identified prohibited

                                  20   transactions understandably, and the plaintiffs are not likely to succeed on the claim to the extent

                                  21   that it is predicated on the lack of clarity of the prohibited transactions based on subsequent media

                                  22   reports. To the extent that the claim is predicated on the Secretary’s ability to identify future

                                  23   prohibited transactions (as set forth in prohibited transaction 7), the claim is not ripe.65 Bishop

                                  24   Paiute Tribe v. Inyo Cty., 863 F.3d 1144, 1154 (9th Cir. 2017).

                                  25

                                  26

                                  27

                                  28   65
                                            Opp’n – ECF No. 22 at 28–30 (discussing prudential ripeness).

                                       ORDER – No. 20-cv-05910-LB                         19
                                             Case 3:20-cv-05910-LB Document 79
                                                                            59 Filed 10/02/20
                                                                                     09/19/20 Page 22
                                                                                                   20 of 24
                                                                                                         22




                                   1   5. Remaining Winter Elements

                                   2         The remaining elements are a likelihood of irreparable harm if an injunction does not issue, the

                                   3   balance of equities tips in the plaintiff’s favor, and an injunction is in the public interest. Winter,

                                   4   555 U.S. at 20.

                                   5         First, the plaintiffs have established irreparable harm. The immediate threat is the elimination

                                   6   of their platform for communication, which results in irreparable injury absent an injunction.

                                   7   California v. Azar, 911 F.3d 558, 581 (9th Cir. 2018); see Elrod v. Burns, 427 U.S. 347, 373

                                   8   (1976) (“The loss of First Amendment freedoms, even for minimal periods of time,

                                   9   unquestionably constitutes irreparable injury.”).

                                  10         Second, the remaining elements — the balance of equities and whether an injunction is in the

                                  11   public interest — merge where the government is a party. Azar, 911 F.3d at 575. The balance of

                                  12   equities favors the plaintiffs: a stay maintains the status quo. Without a stay, at least on this record,
Northern District of California
 United States District Court




                                  13   a ban of WeChat eliminates all meaningful access to communication in the plaintiffs’ community.

                                  14   The public interest favors the protection of the plaintiffs’ constitutional rights. Am. Beverage Ass’n

                                  15   v. City & Cty. of San Francisco, 916 F.3d 749, 758 (9th Cir. 2019) (“it is always in the public

                                  16   interest to prevent the violation of a party’s constitutional rights”) (cleaned up).

                                  17         The government contends that an injunction would “frustrate and displace the President’s

                                  18   determination of how best to address threats to national security.”66 This is an important point, and

                                  19   the threats that the government has identified generally are significant. But while the general

                                  20   evidence about the threat to national security related to China (regarding technology and mobile

                                  21   technology) is considerable, the specific evidence about WeChat is modest. Also, on this record,

                                  22   the regulation — which eliminates a channel of communication without any apparent substitutes

                                  23   — burdens substantially more speech than is necessary to further the government’s significant

                                  24   interest. Ward, 491 U.S. at 799. This affects the assessment of the public interest.

                                  25         Finally, at the hearing, the government cited a Washington Post article contending that a ban

                                  26   of WeChat is a net positive for human rights: “WeChat it is a closed system that keeps its 1.2

                                  27

                                  28   66
                                            Id. at 50.

                                       ORDER – No. 20-cv-05910-LB                          20
                                             Case 3:20-cv-05910-LB Document 79
                                                                            59 Filed 10/02/20
                                                                                     09/19/20 Page 23
                                                                                                   21 of 24
                                                                                                         22




                                   1   billion users in a parallel universe where they can communicate as long as they don’t cross the

                                   2   lines, and banning it might eventually strengthen the voices of the Chinese diaspora.”67 This is

                                   3   another important point: the federal government — based on its foreign-policy and national-

                                   4   security interests —may not want to countenance (or reward) the Chinese government’s banning

                                   5   apps outside of the Chinese government’s control and, more generally, censoring or punishing free

                                   6   speech in China or abroad. But as the President said recently in Executive Order 13925,

                                   7             Free speech is the bedrock of American democracy. Our Founding Fathers protected this
                                                 sacred right with the First Amendment to the Constitution. The freedom to express and
                                   8             debate ideas is the foundation for all of our rights as a free people.
                                   9             ...
                                                 The growth of online platforms in recent years raises important questions about applying
                                  10
                                                 the ideals of the First Amendment to modern communications technology. Today, many
                                  11             Americans [including the plaintiffs and others in the U.S. WeChat community] follow the
                                                 news, stay in touch with friends and family, and share their views on current events
                                  12             through social media and other online platforms. As a result, these platforms function in
Northern District of California
 United States District Court




                                                 many ways as a 21st century equivalent of the public square.
                                  13

                                  14   85 Fed. Reg. 34,079 (May 28, 2020).

                                  15         At this preliminary-injunction stage in the legal process, there are serious questions going to

                                  16   the merits of the First Amendment claim (even in the context of the significant national-security

                                  17   and foreign-policy concerns). In sum, the remaining Winters elements favor the plaintiffs.

                                  18

                                  19   6. Scope of Relief

                                  20         The injunctive relief must remedy the harm. E. Bay Sanctuary Covenant v. Trump, 950 F.3d

                                  21   1242, 1282 (9th Cir. 2020). The plaintiffs live in four states, and the U.S. WeChat Users Alliance

                                  22   is comprised of WeChat Users throughout the United States.68 WeChat is a network: limiting it to

                                  23   something less than the United States would not remedy the harm.

                                  24

                                  25

                                  26   67
                                         Tenzin Dorjee, The WeChat ban is a difficult but necessary step toward openness in China, WASH.
                                       POST,Sept. 18, 2020, https://www.washingtonpost.com/opinions/2020/09/18/wechat-ban-is-difficult-
                                  27
                                       necessary-step-toward-openness-china/ (last visited Sept. 19, 2020).
                                  28   68
                                            FAC – ECF No. 49 at 7–10 (¶¶ 19–25).

                                       ORDER – No. 20-cv-05910-LB                          21
                                             Case 3:20-cv-05910-LB Document 79
                                                                            59 Filed 10/02/20
                                                                                     09/19/20 Page 24
                                                                                                   22 of 24
                                                                                                         22




                                   1                                               CONCLUSION

                                   2         The court grants the plaintiffs’ motion for a nationwide injunction against the implementation

                                   3   of Executive Order 13,943 (limited to the Secretary of Commerce’s Identification of Prohibited

                                   4   Transactions 1 through 6).69

                                   5         Nothing in this order prevents the Secretary from reconsidering his decisions or from

                                   6   identifying “any other transaction that is related to WeChat by any person, or with respect to any

                                   7   property, subject to the jurisdiction of the United States, with Tencent Holdings Ltd., or any

                                   8   subsidiary of that entity, as may be identified at a future date under the authority delegated under

                                   9   Executive Order 13943.”70

                                  10         This disposes of ECF Nos. 17 and 48.

                                  11         IT IS SO ORDERED.

                                  12         Dated: September 19, 2020.
Northern District of California
 United States District Court




                                  13                                                       ______________________________________
                                                                                           LAUREL BEELER
                                  14                                                       United States Magistrate Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27   69
                                            Secretary’s Identification of Prohibited Transactions, Ex. A to Bien Decl. – ECF No. 45-1 at 10–11.
                                  28   70
                                            Id. at 11.

                                       ORDER – No. 20-cv-05910-LB                          22
